DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s corrections filed 07/27/2022 with respect to claim objections for claim(s) 22 made on 04/29/2022 has been considered and the objection to the claims is withdrawn.
 	Applicant’s corrections filed 07/27/2022 with respect to claim rejection under 112(b) for claim(s) 4-5 and 12-13 made on 04/29/2022 has been considered and the claim rejection under 112(b) to the claims are withdrawn.
	Applicant’s amendment filed 07/27/2022 with respect to the double patenting rejection for claim(s) 1, 3, 9, 11, 17, and 22 of the current application 17/053035 made on 04/29/2022 has been considered and the double patenting rejection to the claims is withdrawn because claims 1, 3, 9, 11, 17, and 22 are no longer obvious variations of the claim(s) 1, 3, 14-15, 26-27, and 30-31 in U.S. Patent No. 10,743,350 B2. However, a new ground of nonstatutory double patenting can be made over claim(s) 1-3, 14-15, 26-27, and 30-31 in U.S. Patent No. 10,743,350 B2 in view of new reference Hwang et al. (US 2020/0120642 A1). 
	Applicant's arguments filed 07/27/2022 with respect to claim(s) 1, 9, 17, and 22have been considered but are moot in view of the new ground(s) of rejection. 
	Applicant incorporated amended claim 7 into the independent claims 1, 9, 17, and 22. By doing so, the Applicant has changed the scope allowing the Examiner to provide a new grounds of rejection. Therefore, the Examiner changes the 102(a)(1) rejection to a 103 rejection in view of Tirronen et al. (US 2017/0273113 A1) and new reference Hwang et al. (US 2020/0120642 A1).	

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claim(s) 1, 3, 9, 11, 17, and 22 of the current application 17/053035 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 14-15, 26-27, and 30-31 of U.S. Patent No. 10,743,350 B2 in view of Hwang et al. (US 2020/0120642 A1) (support can be found in at least provisional application 62/576633 on pg. 19 first paragraph). 
Current Application 17/053035			U.S. Patent No. 10,743,350 B2
1. A network node configured to communicate with a wireless device, WD, the network node comprising:
a transceiver configured to:
transmit an indication of a number of zero or more repetitions of a message related to random access, RA, to be transmitted by the WD in response to a random access response, RAR, message transmitted to the WD; 
receive at least one message related to RA and zero or more repetitions of the message related to RA; and
transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping.

3. The network node of claim 1, wherein the indicated number of zero or more repetitions is indicated by an aggregation factor.
























9. A method implemented by a network node configured to communicate with a wireless device, WD, the method comprising:
transmitting to the WD an indication of a number of zero or more repetitions of a message related to random access, RA, to be transmitted by the WD in response to a random access response, RAR, message transmitted to the WD; 
receiving at least one message related to RA and zero or more repetitions of the message related to RA; and
transmitting to the WD a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping

11. The method of claim 9, wherein the indicated number of zero or more repetitions is indicated by an aggregation factor.












17. A wireless device, WD, configured to communicate with a network node, the WD comprising a transceiver configured to:
receive an indication of a number of zero or more repetitions of a message related to random access, RA, to be transmitted by the WD in response to a random access response, RAR, message transmitted to the WD; 
transmit a first message related to RA and zero or more repetitions of the first message related to RA in response to receiving the RAR message; and
transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping























22. A method implemented by a wireless device, WD, configured to communicate with a network node, the method comprising:
receiving an indication of a number of zero or more repetitions of a message related to random access, RA, to be transmitted by the WD in response to a random access response, RAR, message transmitted to the WD; 
transmitting a first message related to RA and zero or more repetitions of the first message related to RA in response to receiving the RAR message; and
transmitting a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping.



30. A node of a wireless communication network, the node comprising:
a transceiver configured to provide wireless communication with a-wireless terminal (UE) in a coverage area of the node; and
a processor coupled to the transceiver, wherein the processor is configured to transmit and receive communications to and from the wireless terminal through the transceiver, wherein the processor is configured to:
receive a random access preamble of a random access procedure from the wireless terminal through the transceiver; and
transmit a random access response (RAR) of the random access procedure through the transceiver to the wireless terminal responsive to receiving the random access preamble, wherein the random access response includes an uplink (UL) grant for a Message 3 uplink communication of the random access procedure, wherein the UL grant includes:
a time domain configuration associated with the Message 3 uplink communication, wherein the time domain configuration includes at least one of (a) a repetition factor that defines a number of repetitions across subframes for the Message 3 UL communication and (b) Transmission Time Interval (TTI) information for the Message 3 UL communication; and
a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes:
a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband.

2. The method of claim 1, wherein the resource block assignment includes (a) the UL narrowband index and (b) the set of PRB pairs within the narrowband, and a frequency hopping configuration of the Message 3 uplink communication.

31. The node of claim 30 wherein the random access response includes the repetition factor for the Message 3 uplink communication of the random access procedure, wherein the processor is further configured to:
receive a number of repeated transmissions of the Message 3 uplink communication from the wireless terminal through the transceiver wherein the number of repeated transmissions is based on the repetition factor for the Message 3 uplink communication.

14. A method of operating a node of a radio access network (RAN) the method comprising:
receiving a random access preamble of a random access procedure from a wireless terminal; and
responsive to receiving the random access preamble, transmitting a random access response (RAR) of the random access procedure to the wireless terminal, wherein the random access response includes an uplink (UL) grant for a Message 3 uplink communication of the random access procedure, wherein the UL grant includes:
a time domain configuration associated with the Message 3 uplink communication, wherein the time domain configuration includes at least one of (a) a repetition factor that defines a number of repetitions across subframes for the Message 3 UL communication and (b) Transmission Time Interval (TTI) information for the Message 3 UL communication; and
a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes:
a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband.

15. The method of claim 14 wherein the random access response includes the repetition factor for the Message 3 uplink communication of the random access procedure, the method further comprising:
receiving a number of repeated transmissions of the Message 3 uplink communication from the wireless terminal wherein the number of repeated transmissions is based on the repetition factor for the Message 3 uplink communication.

26. A wireless terminal comprising:
a transceiver configured to provide wireless communication with a node of a radio access network (RAN); and
a processor coupled with the transceiver, wherein the processor is configured to transmit and receive communications to and from the node through the transceiver, and wherein the processor is configured to:
transmit a random access preamble of a random access procedure through the transceiver to a node of a radio access network (RAN) and
receive a random access response (RAR) of the random access procedure from the node of the radio access network through the transceiver after transmitting the random access preamble, wherein the random access response includes an Uplink (UL) grant for a Message 3 uplink communication of the random access procedure, wherein the UL grant includes:
a time domain configuration associated with the Message 3 uplink communication, wherein the time domain configuration includes at least one of (a) a repetition factor that defines a number of repetitions across subframes for the Message 3 uplink communication, and (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication; and
a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes:
a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband.

27. The wireless terminal of claim 26 wherein the random access response includes the repetition factor for the Message 3 uplink communication of the random access procedure, wherein the processor is further configured to:
provide a number of repeated transmissions of the Message 3 uplink communication through the transceiver to the node of the radio access network wherein the number of repeated transmissions is based on the repetition factor for the Message 3 uplink communication.

1. A method of operating a wireless terminal, the method comprising:
transmitting a random access preamble of a random access procedure from the wireless terminal to a node of a radio access network (RAN); and
after transmitting the random access preamble, receiving a random access response (RAR) of the random access procedure from the node of the radio access network, wherein the random access response includes an Uplink (UL) grant for a Message 3 uplink communication of the random access procedure, wherein the UL grant includes:
a time domain configuration associated with the Message 3 uplink communication, wherein the time domain configuration includes at least one of (a) a repetition factor that defines a number of repetitions across subframes for the Message 3 uplink communication, and (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication; and
a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes:
a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband.

3. The method of claim 1 wherein the random access response includes the repetition factor for the Message 3 uplink communication of the random access procedure, the method further comprising:
providing a number of repeated transmissions of the Message 3 uplink communication from the wireless terminal to the node of the radio access network wherein the number of repeated transmissions is based on the repetition factor for the Message 3 uplink communication.

	
U.S. Patent No. 10,743,350 B2 discloses all limitations of claims 1, 9, 17, and 22 except for the limitation transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping. (Claims 9, 17, and 22 have similar features).
However, Hwang discloses transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping ([0231]: the RAR includes a hopping scheme for message 3, i.e., the message 3 is to apply inter-slot hopping. [0232]: inter-slot hopping is used within a cell common or group common hopping bandwidth based on common PRB indexing, and intra-slot hopping is used within an activated bandwidth part of a terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource block assignment that includes frequency hopping configuration of the message 3, as taught by U.S. Patent No. 10,743,350 B2, to indicate inter-slot hopping for the message 3, as taught by Hwang.
Doing so provides an advantage of the above scheme is that when a case where the RBG size is small (e.g., 1 RB granularity) is supported, 1 RB granularity is performed, to allocate resource in the RIV scheme, and thereafter, only interleaving may be performed by RBG size granularity (Hwang: [0233]).

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claim(s) 17-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 17 and 22 disclose that the wireless device and the method implemented by the wireless device is to “transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping”.	However, there appears to be no support that the wireless device transmits the FH field. Applicant’s specification discloses that the FH field is included in a RAR grant (PGPub 2021/0235503 A1 at [0088]) and is transmitted by the network node to the wireless device (PGPub 2021/0235503 A1 at [0142], [0171], [0177], and [0179]-[0181]).	Claims 18-21 and 23 are rejected based on their dependencies to claims 17 or 22.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3, 9, 11, 17-19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1) (support can be found in at least provisional application 62/576633 on pg. 19 first paragraph).

Regarding claim 1, Tirronen discloses A network node configured to communicate with a wireless device, WD, the network node comprising (Fig. 2, [0044]: BS (=network node) communicates with UE (=WD)):
a transceiver configured to (Fig. 2: transceiver 201):
transmit an indication of a number of zero or more repetitions of a message related to random access, RA, to be transmitted by the WD in response to a random access response, RAR, message transmitted to the WD (Fig. 4, [0047]: BS transmits RAR to the UE in step 402. The RAR includes UL grant for message 3 (=message related to RA) to be transmitted by the UE. [0048], [0062]: RAR includes repetition factor for message 3. Fig. 5, [0061]: the repetition factor (=indication) indicates a number of resources to transmit/retransmit (=number of zero or more repetitions) the message); and
receive at least one message related to RA and zero or more repetitions of the message related to RA (Fig. 4, [0047]: BS receives message 3 from the UE using the UL grant indicated in the RAR. [0067], [0110]: message 3 is transmitted a number of repeated times based on the repetition factor in the RAR); and 
transmit a frequency hop, FH, field (Fig. 4, [0047]: BS transmits RAR to the UE in step 402. The RAR includes UL grant for message 3 (=message related to RA) to be transmitted by the UE. [0063], [0066], [0071]: the UL grant in RAR further indicates frequency domain configuration for PUSCH carrying Msg3, i.e., frequency hopping configuration of the message 3 uplink transmission).
Tirronen does not disclose the frequency hopping configuration is used to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping.
However, Hwang discloses a frequency hopping field is used to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping ([0231]: the RAR includes a hopping scheme for message 3, i.e., the message 3 is to apply inter-slot hopping. [0232]: inter-slot hopping is used within a cell common or group common hopping bandwidth based on common PRB indexing, and intra-slot hopping is used within an activated bandwidth part of a terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RAR that includes frequency hopping configuration for PUSCH Msg3, as taught by Tirronen, to indicate inter-slot hopping for the message 3, as taught by Hwang.
Doing so provides an advantage of the above scheme is that when a case where the RBG size is small (e.g., 1 RB granularity) is supported, 1 RB granularity is performed, to allocate resource in the RIV scheme, and thereafter, only interleaving may be performed by RBG size granularity (Hwang: [0233]).

Regarding claim 9, Tirronen discloses A method implemented by a network node configured to communicate with a wireless device, WD, the method comprising (Fig. 2, [0044]: BS (=network node) communicates with UE (=WD)):
transmitting to the WD an indication of a number of zero or more repetitions of a message related to random access, RA, to be transmitted by the WD in response to a random access response, RAR, message transmitted to the WD (Fig. 4, [0047]: BS transmits RAR to the UE in step 402. The RAR includes UL grant for message 3 (=message related to RA) to be transmitted by the UE. [0048], [0062]: RAR includes repetition factor for message 3. Fig. 5, [0061]: the repetition factor (=indication) indicates a number of resources to transmit/retransmit (=one or more repetitions) the message); 
receiving at least one message related to RA and zero or more repetitions of the message related to RA (Fig. 4, [0047]: BS receives message 3 from the UE using the UL grant indicated in the RAR. [0067], [0110]: message 3 is transmitted a number of repeated times based on the repetition factor in the RAR); and 
transmitting to the WD a frequency hop, FH, field (Fig. 4, [0047]: BS transmits RAR to the UE in step 402. The RAR includes UL grant for message 3 (=message related to RA) to be transmitted by the UE. [0063], [0066], [0071]: the UL grant in RAR further indicates frequency domain configuration for PUSCH carrying Msg3, i.e., frequency hopping configuration of the message 3 uplink transmission).
Tirronen does not disclose the frequency hopping configuration is used to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping.
However, Hwang discloses a frequency hopping field is used to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping ([0231]: the RAR includes a hopping scheme for message 3, i.e., the message 3 is to apply inter-slot hopping. [0232]: inter-slot hopping is used within a cell common or group common hopping bandwidth based on common PRB indexing, and intra-slot hopping is used within an activated bandwidth part of a terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RAR that includes frequency hopping configuration for PUSCH Msg3, as taught by Tirronen, to indicate inter-slot hopping for the message 3, as taught by Hwang.
Doing so provides an advantage of the above scheme is that when a case where the RBG size is small (e.g., 1 RB granularity) is supported, 1 RB granularity is performed, to allocate resource in the RIV scheme, and thereafter, only interleaving may be performed by RBG size granularity (Hwang: [0233]).

Regarding claim(s) 3 and 11, Tirronen in view of Hwang discloses all features of claim(s) 1 and 9 as outlined above. 
Tirronen discloses wherein the indicated number of zero or more repetitions is indicated by an aggregation factor ([0061], [0064]: the number of resources to transmit/retransmit (=number of zero or more repetitions) is indicated by the repetition factor (=indication is an aggregation factor)).

Regarding claim 17, Tirronen discloses A wireless device, WD, configured to communicate with a network node (Fig. 2, [0044]: BS (=network node) communicates with UE (=WD)), the WD comprising a transceiver configured to (Fig. 3: transceiver 301):
receive an indication of a number of zero or more repetitions of a message related to random access, RA, to be transmitted by the WD in response to a random access response, RAR, message transmitted to the WD (Fig. 4, [0047]: BS transmits RAR to the UE in step 402. The RAR includes UL grant for message 3 (=message related to RA) to be transmitted by the UE. [0048], [0062]: RAR includes repetition factor for message 3. Fig. 5, [0061]: the repetition factor (=indication) indicates a number of resources to transmit/retransmit (=number of zero or more repetitions) the message); 
transmit a first message related to RA and zero or more repetitions of the first message related to RA (Fig. 4, [0047]: BS receives message 3 (=first message related to RA) from the UE using the UL grant indicated in the RAR. [0067], [0110]: message 3 is transmitted a number of repeated times based on the repetition factor in the RAR).
Tirronen does not disclose to transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping.
However, Hwang discloses to transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping ([0231]: the RAR includes a hopping scheme for message 3, i.e., the message 3 is to apply inter-slot hopping. [0232]: inter-slot hopping is used within a cell common or group common hopping bandwidth based on common PRB indexing, and intra-slot hopping is used within an activated bandwidth part of a terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RAR that includes frequency hopping configuration for PUSCH Msg3, as taught by Tirronen, to indicate inter-slot hopping for the message 3, as taught by Hwang.
Doing so provides an advantage of the above scheme is that when a case where the RBG size is small (e.g., 1 RB granularity) is supported, 1 RB granularity is performed, to allocate resource in the RIV scheme, and thereafter, only interleaving may be performed by RBG size granularity (Hwang: [0233]).

Regarding claim 22, Tirronen discloses A method implemented by a wireless device, WD, configured to communicate with a network node, the WD the method comprising (Fig. 2, [0044]: BS (=network node) communicates with UE (=WD)):
receiving an indication of a number of zero or more repetitions of a message related to random access, RA, to be transmitted by the WD in response to a random access response, RAR, message transmitted to the WD (Fig. 4, [0047]: BS transmits RAR to the UE in step 402. The RAR includes UL grant for message 3 (=message related to RA) to be transmitted by the UE. [0048], [0062]: RAR includes repetition factor for message 3. Fig. 5, [0061]: the repetition factor (=indication) indicates a number of resources to transmit/retransmit (=one or more repetitions) the message); 
transmitting a first message related to RA and zero or more repetitions of the first message related to RA (Fig. 4, [0047]: BS receives message 3 (=first message related to RA) from the UE using the UL grant indicated in the RAR. [0067], [0110]: message 3 is transmitted a number of repeated times based on the repetition factor in the RAR).
Tirronen does not disclose to transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping.
However, Hwang discloses to transmit a frequency hop, FH, field to indicate whether the message related to RA is transmitted using one of inter-slot frequency hopping and intra-slot frequency hopping ([0231]: the RAR includes a hopping scheme for message 3, i.e., the message 3 is to apply inter-slot hopping. [0232]: inter-slot hopping is used within a cell common or group common hopping bandwidth based on common PRB indexing, and intra-slot hopping is used within an activated bandwidth part of a terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RAR that includes frequency hopping configuration for PUSCH Msg3, as taught by Tirronen, to indicate inter-slot hopping for the message 3, as taught by Hwang.
Doing so provides an advantage of the above scheme is that when a case where the RBG size is small (e.g., 1 RB granularity) is supported, 1 RB granularity is performed, to allocate resource in the RIV scheme, and thereafter, only interleaving may be performed by RBG size granularity (Hwang: [0233]).

Regarding claim(s) 18 and 23, Tirronen in view of Hwang discloses all features of claim(s) 17 and 22 as outlined above. 
Tirronen discloses wherein the indication of the number of zero or more repetitions is determined at least in part from a physical random access channel preamble ([0068]: before the UE transmits message 3, the UE transmits PRACH preamble that has a repetition factor based on the UE coverage level. [0076]: the offset for message 3 repetition factor may be offsets with reference to the number of repetitions of the PRACH preamble. Fig. 5, [0061]-[0062]: the repetition factor (=indication) in the RAR indicates a number of resources to transmit/retransmit (=one or more repetitions) the message).

Regarding claim(s) 19, Tirronen in view of Hwang discloses all features of claim(s) 17 as outlined above. 
Tirronen discloses wherein one or more repetitions of the first message related to RA are transmitted using the same frequency and time allocation values as used to transmit the first message related to RA ([0063]: Msg3 is configured with time domain configuration and frequency domain configuration via RAR. [0065]: time domain configuration includes repetition factor for message 3 and a TTI field for message 3 transmission, where the TTI field indicates one subframe, i.e., 1 ms. [0066]: frequency domain configuration includes RB assignment for message 3 transmission and a frequency hopping configuration of the message 3).

 	Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1) and Kim et al. (US 2017/0141833 A1) (cited in IDS).

Regarding claim(s) 2 and 10, Tirronen in view of Hwang discloses all features of claim(s) 1 and 9 as outlined above. 
While Tirronen discloses further comprising processing circuitry configured (Fig. 2: processor 203), Tirronen in view of Hwang does not disclose the processor 203 configured to determine a number of bits of a transmission power control, TPC, field based at least in part on the indicated number of zero or more repetitions of the message related to RA.
However, Kim discloses a base station to perform operations by a processor or CPU in [0428] to determine a number of bits of a transmission power control, TPC, field based at least in part on the indicated number of zero or more repetitions of the message related to RA ([0223]-[0224]: BS reutilizes (=determines) the 3-bit (=number of bits) TPC field in an RAR (=message related to RA) to indicate the repetition level of msg3. [0116]: the repetition level indicates the number of repetitions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the processor 203 of Tirronen’s BS, to reutilize a 3-bit TPC field in the RAR message to indicate the repetition level of msg3, as taught by Kim. 
Doing so allows the BS to indicate to the UE to repeatedly transmit msg3 in a PUSCH according to the repetition level indicated by the bits of the TPC field (Kim: [0224], [0230]).

	Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1) and Isogawa et al. (WO 2019/159294 A1).

Regarding claim(s) 4 and 12, Tirronen in view of Hwang discloses all features of claim(s) 1 and 9 as outlined above. 
Tirronen in view of Hwang does not disclose, but Isogawa discloses wherein the indicated number of zero or more repetitions is indicated at least in part by a length of the message related to RAR (pg. 6 section 12: BS notifies UE of data size of message 3 and maximum number of retransmission of data. pg. 6 section 11: the maximum number of retransmission of the data is indicated in the response to the random access preamble which is known in the art to be a RAR message. pg. 4 section 7: the data size is indicated in a RAR. Note: examiner broadly interprets “at least in part” as the BS notifying both the data size of msg3 and the number of retransmission in the RAR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BS, as taught by Tirronen, to indicate the data size of the message 3 and the maximum number of retransmission in the RAR, as taught by Isogawa.
Doing so prevents consumption of RACH resources (Isogawa: pg. 6 section 12).

	Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1) and Mazloum et al. (US 2020/0367290 A1).

Regarding claim(s) 5 and 13, Tirronen in view of Hwang discloses all features of claim(s) 1 and 9 as outlined above. 
Tirronen in view of Hwang does not disclose, but Mazloum discloses wherein the indicated number of zero or more repetitions is indicated at least in part by a payload of the message related to RAR ([0158]: an indicator is transmitted by the BS to the UE in a RA message 2 transmission which is known in the art to be a RAR message. [0153], [0159]: the indicator from the BS for the UE indicates the number of repetition of RA message 3 required for transmitting the UL payload data in the RA message 3.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BS, as taught by Tirronen, to indicate the number of repetition of RA message 3 required for transmitting the UL payload data in the RA message 3 in a RAR, as taught by Mazloum.
Doing so enables transmission of larger payload information in one or more RA messages (Mazloum: [0012]-[0013]).

	Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1) and Li et al. (US 2015/0181595 A1).

Regarding claim(s) 6, Tirronen in view of Hwang discloses all features of claim(s) 1 as outlined above. 
Tirronen in view of Hwang does not disclose, but Li discloses wherein the transceiver is further configured to transmit an early-stop signal to stop a number of repetitions by the WD of the message related to RA prior to receipt of the indicated number of repetitions of the message related to RA ([0079]-[0080]: UE performs UL msg3 transmission N times, wherein msg3 is related to random access process. [0081]-[0082]: every n_th time of a msg3 detection, the BS feeds back ACK OR NACK information to the UE. The ACK information is to stop the transmission of further msg3 when the msg3 is correctly decoded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the BS, as taught by Tirronen, to send an ACK upon successful decoding of the msg3 to stop the UE from sending more msg3, as taught by Li.
Doing so allows the UE to stop the transmission of msg3 and use the last used timing adjustment of sending msg3 and therefore providing accurate and reliable uplink timing adjustment information to the UE (Li: [0082]-[0083]), i.e., the TA timing for the first, third, fifth, and seventh times to transmit msg3 or the second, fourth, sixth, or eighth times to transmit msg3 (Li: [0099]).

Regarding claim(s) 21, Tirronen in view of Hwang discloses all features of claim(s) 17 as outlined above. 
While Tirronen discloses further comprising processing circuitry configured (Fig. 3: processor 303), Tirronen in view of Hwang does not disclose processor 303 to cause the transceiver to cease transmission of repetitions of the first message related to RA upon receipt from the network node of an early-stop signal.
However, Li discloses to cause the transceiver to cease transmission of repetitions of the first message related to RA upon receipt from the network node of an early-stop signal ([0079]-[0080]: UE performs UL msg3 transmission N times, wherein msg3 is related to random access process. [0081]-[0082]: every n_th time of a msg3 detection, the BS feeds back ACK OR NACK information to the UE. The ACK information is used by the UE to stop the transmission of further msg3 when the msg3 is correctly decoded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Tirronen, to stop sending more msg 3 upon receiving an ACK, as taught by Li.
Doing so allows the UE to stop the transmission of msg3 and use the last used timing adjustment of sending msg3 and therefore providing accurate and reliable uplink timing adjustment information to the UE (Li: [0082]-[0083]), i.e., the TA timing for the first, third, fifth, and seventh times to transmit msg3 or the second, fourth, sixth, or eighth times to transmit msg3 (Li: [0099]).

	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1), Lim et al. (US 2015/0031410 A1), and Moroga et al. (US 2017/0373715 A1).

Regarding claim(s) 8, Tirronen in view of Hwang and Lim discloses all features of claim(s) 1 as outlined above. 
While Tirronen in view of Hwang discloses the frequency hopping configuration (=FH field) in [0063], [0066], [0071] and an aggregation factor that indicates the number of zero or more repetitions of the message related to RA ([0061], [0064]: the number of resources to transmit/retransmit (=number of zero or more repetitions) is indicated by the repetition factor (=aggregation factor) for message 3 (=message related to RA)), Tirronen in view of Hwang does not disclose wherein the FH field is interpreted based at least in part on a aggregation factor.
However, Moroga discloses wherein the FH field is interpreted based at least in part on a aggregation factor ([0039]: there is a relationship between frequency hopping and repetition factor. [0040], [0042]: when repetition factor is small, i.e., 4, frequency hopping is not preferable. [0043], [0045]: when repetition factor is large, i.e., 10, frequency hopping is preferable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the frequency hopping configuration for PUSCH Msg3 and the repetition factor indicating a number of resources to transmit/retransmit, as taught by Tirronen, to have a relationship indicating whether frequency hopping is preferable or not based on the repetition number, as taught by Moroga.
Doing so improves spectral efficiency when applying frequency hopping and reducing repetition factor (Moroga: [0033]) and determining whether frequency hopping is more preferable based on the repetition factor (Moroga: [0042], [0045]).

	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tirronen et al. (US 2017/0273113 A1) in view of Hwang et al. (US 2020/0120642 A1) and Islam et al. (US 2018/0263064 A1).

Regarding claim(s) 20, Tirronen in view of Hwang discloses all features of claim(s) 17 as outlined above. 
While Tirronen discloses further comprising processing circuitry configured (Fig. 3: processor 303), Tirronen in view of Hwang does not disclose processor 303 to cause the transceiver to transmit one or more repetitions of the first message related to RA across non-contiguous uplink slots.
However, Islam discloses a UE with a processor 820 in Fig. 8, [0141] to cause the transceiver to transmit one or more repetitions of the first message related to RA across non-contiguous uplink slots (Fig. 3B, [0109]: UE transmits msg3 in slot 370 and retransmits msg3 in slot 380 after waiting a time interval 375 spanning 8 slots (=non-contiguous uplink slots), which may be modified based on numerology for RACH procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Tirronen, to retransmit msg3 after a modifiable time interval comprising of slots, as taught by Islam.
Doing so allows the UE to wait for a reception of msg4 from the base station based on the time interval configured by the base station (Islam: [0110]) which provides a minimum wait time for the UE between a receipt of a DL message and transmission of an UL message (Islam: [0010]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Yang et al. (US 2016/0165640 A1) – Fig. 11: eNB 1110 (=network node) communicates with UE 1120 (=WD), and the eNB includes a RF unit 1116 (=transceiver). Fig. 7, [0096]: eNB transmits RAR in step S720 to the UE. [0110], [0141]: RAR includes UL grant, i.e., Msg3-info. [0136]-[0137]: Msg3-info includes Msg3 repetition number of Nm times (=number of zero or more repetitions of a message related to RA). [0110]-[0111]: Msg3 is transmitted Nm times based on (=in response to) the UL grant included in RAR. [0110]-[0111]: eNB receives Msg3 (=message related to RA) and Msg3 may be transmitted Nm times (=zero or more repetitions).	Matsumura et al. (US 2020/0389204 A1) – Fig. 13, [0143], [0148]: DCI for PUSCH includes frequency hopping mode such as intra-frequency hopping and inter-slot frequency hopping. [0160]: message 3 is to be conveyed on the PUSCH for which inter-slot frequency hopping is enabled.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478